ACCEPTED
                                                                                                                                       04-14-00807-CV
                                                                                                                       FOURTH COURT OF APPEALS
                                                                                                                               SAN ANTONIO, TEXAS
                                                                                                                                  8/13/2015 2:07:04 PM


                                                               }W
                                                     JACKSON WALKER L.L.P.
                                                                                                          Julia W. Mann
                                                                                                          (210) 978-7761 (Direct Dial)
                                                                                                          (210) 242-4646 (Direct Fax)
                                                                                                          jmann@jw.com
                                                                                                                                        KEITH HOTTLE
                                                                                                                                                CLERK




                                                                                                           FILED IN
                                                        ATTORNEYS & COUNSELORS
                                                                                                    4th COURT OF APPEALS
                                                                                                     SAN ANTONIO, TEXAS
                                                             August 13, 2015                        08/13/2015 2:07:04 PM
                                                                                                        KEITH E. HOTTLE
                                                                                                             Clerk


       Hon. Sandee Bryan Marion, Chief Justice
       Fourth Court of Appeals
       Cadena-Reeves Justice Center
       300 Dolorosa, Suite 3200
       San Antonio, Texas 78205

               Re:         Court of Appeals Number: 04-14-00807-CV
                           Trial Court Case Number: M-12-0045-CV-A
                           Aery, et al vs. Hoskins, Inc., et al

       Dear Hon. Justice Bryan Marion:

             In response to the Court's letter of July 30, 2015, please be advised that
       Appellees Lee Ann Kulka, Andrea Jurica and Lee Roy Hoskins, Ill will yield their oral
       argument time to Ellen Mitchell, counsel for Appellees C. Clifton Hoskins and Hoskins,
       Inc.

                                                                  Sincerely,




       JWM:cle




              112 E. Pecan Street, Suite 2400        San Antonio, Texas 78205      (210) 978-7700      fax (210) 978-7790

\Vww.jw.com       Austin         Dallas         Fort Worth       Houston        San Angelo      San Antonio       Member of GLOBALAW 11•1
Hon. Sandee Bryan Marion, Chief Justice
Fourth Court of Appeals
August 13, 2015
Page 2

cc:      Via Email to Counsel Below:

      Rosemarie Kanusky                             Dan Pezza
      John W. Weber, Jr.                            lAW OFFICE OF DAN PoZZA
      Jeffrey A. Webb                               239 East Commerce Street
      James Summers                                 San Antonio, Texas 78205
      NORTON ROSE FULBRIGHT US LLP                  dangozza@~ahoo.com
      300 Convent, Suite 2100                       Appellate Counsel for Aery Family
      San Antonio, Texas 78205
      Rosemarie.Kanusk~@nortonrosefulbright.com
      John.Weber@nortonrosefulbright.com
      Jeff.Webb@nortonrosefulbright.com
      James.Summers@nortonrosefulbright.com
      Appellate Counsel for the House Family

      David Ylitalo                                 Marc K. Whyte
      COATS ROSE PC                                 WHYTE, PLLC
      1020 Northeast Loop 41 0                      209 Tuttle
      Suite 800                                     San Antonio, Texas 78209
      San Antonio, Texas 78209                      whvtemarc@gmail.xom
      d~litalo@coatsrose.com                        Counsel for Aery Family
      Counsel for Leonard Hoskins

      Ellen Mitchell                                John George, Jr.
      C. David Kinder                               Matthew F. Wymer
      DYKEMA COX SMITH                              BEIRNE, MAYNARD & PARSONS, LLP
      112 E. Pecan Street, Suite 1800               112 East Pecan Street, Suite 2750
      San Antonio, Texas 78205                      San Antonio, Texas 78205
      emitchell@d~kema.com                          jgeorgejr@bmgllg.com
      dkinder@d~kema.com                            mwvmer@bmgllg.com
      Counsel for C. Clifton Hoskins and Hoskins,   Counsel for Aery Family
      Inc.

      Jason A. Newman                               Melanie Hessler Phipps
      BAKER BOTTS l. L. P.                          KUSTOFF & PHIPPS, LLP
      One Shell Plaza                               41 03 Parkdale Street
      910 Louisiana Street                          San Antonio, Texas 78229-2520
      Houston, Texas 77002-4995                     mghiggs@kglegal.com
      Jason. newman@bakerbotts. com                 Counsel for Aery Family
      Counsel for Texoz E&P I, Inc.
Hon. Sandee Bryan Marion, Chief Justice
Fourth Court of Appeals
August 13, 2015
Page 3

    Benjamin F. Youngblood, Ill                Ezra A. Johnson
    BENJAMIN F. YOUNGBLOOD Ill, P.L.L.C.       UHL, FITZSIMONS,
    8207 Callaghan Road, Suite 100             JEWETT & BURTON, PLLC
    San Antonio, Texas 78230                   4040 Broadway, Suite 430
    bfy@prodigy.net                            San Antonio, Texas 78209
    Counsel for Jane W Hoskins                 ejohnson@ufiblaw.com
                                               Counsel for Blake C. Hoskins

    David W. Navarro                           Michael C. Sartori
    Brenden C. Holm                            lAW OFFICE OF MICHAEL C. SARTORI
    HORNBERGER SHEEHAN FULLER BEITER           P.O. Box 1222
    WITTENBERG & GARZA INCORPORATED            502A Houston Street
    The Quarry Heights Building                George West, Texas 78022
    7373 Broadway, Suite 300                   Michael@msartori. com
    San Antonio, Texas 78209                   Counsel for Hoskins, Inc., C. Clifton
    dnavarro@hsfblaw.com                       Hoskins, Trudy Day, and Hazel Q.
    bholm@hsfblaw.com                          Hoskins
    Counsel for Brent C. Hoskins

    Conner R. Jackson                          Bruce D. Oakley
    R. Clay Hoblit                             Robert L. Pillow
    HOBLIT FERGUSON DARLING, LLP               HOGAN LOVELLS US LLP
    2000 Frost Bank Plaza                      700 Louisiana Street, Suite 4300
    802 Carancahua                             Houston, Texas 77002
    Corpus Christi, Texas 78401                Bruce.oakley@hoganlovells.com
    cjackson@hfdlaw.com                        Robert.pillow@hoganlovells.com
    choblit@hfdlaw.com                         Counsel for Armadl1/o E&P, Inc., Sea
    Counsel for Aurora Resources Corporation   Eagle Ford, LLC, and Sundance Energy,
                                               Inc.




14446738v.1 144610/00001